internal_revenue_service number release date index number 280g ------------------------------ ---------------------------------- ---------------------------- -------------------------------- - - corporation date date date year year group a group b group c department of the treasury washington dc person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb ec - plr-155292-03 date date ---------------------------------- ----------------------- -------------------------- ------------------- ------------------- ------- ------- -------------------------------------------- ------------------------------------------------------ this is in response to a letter dated date submitted on behalf of dear --------------- corporation by its authorized representative requesting rulings under sec_280g of the internal_revenue_code specifically rulings are requested that under the facts outlined below there was no change in effective_control and that certain payments were therefore not subject_to sec_280g of the code prior to the year shareholders meeting the board due to the death of one of the facts as submitted are as follows on date group a threatened a proxy plr-155292-03 contest to unseat the incumbent members of corporation’s board_of directors in exchange for group a’s agreement not to nominate or proposed to nominate directors at the annual shareholder meeting for that year corporation agreed to reduce the size of the board from fifteen to members by the shareholders annual meeting occurring two years later in year the reduction was to be accomplished by reducing to three the number of board members elected at each meeting until year its members consisted of members group b opposed the directors nominees selected by the incumbent board and commenced a proxy contest with respect to the year meeting group b nominated three directors who were elected to the board at the year meeting the inspectors report certifying the election of these directors was issued on date the proxy statement for group b indicated that except for the members of the group group b did not enter into any contracts arrangements or understandings within the past year with any person with respect to corporation’s shares including joint ventures loan or option arrangements puts or calls guarantees against or division of loss or profit or giving or withholding proxies commenced by group c group c proposed the election of three directors these directors were elected at the meeting and the results were certified by the inspectors report on date the year annual meeting occurred within_12_months of the anniversary of the year meeting group c did not own any stock of corporation at the time of the year meeting group c did not enter into any agreements with members of group b group c did not enter into any contracts arrangements or understandings within the prior year with any person with respect to corporation’s shares including joint ventures loan or option arrangements puts or calls guarantees against or division of loss or profit or giving or withholding proxies other than with group c in connection with the year annual shareholder meeting a proxy context was sec_280g of the code provides that no deduction will be allowed for any excess_parachute_payment sec_280g defines excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment sec_280g of the code defines parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change in the ownership or effective_control of the corporation or in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to plr-155292-03 or for the benefit of such individual which are contingent on such change equals of exceeds an amount equal to three times the base_amount parachute_payment a nondeductible excise_tax equal to percent of the amount of the payment sec_4999 of the code imposes on any person who receives an excess for the years in issue sec_1_280g-1 of the proposed income_tax according to q a-28 b the presumption of q a-28 a may be rebutted by q a-28 a provides that a change_of effective_control of a corporation is regulations q a sec_27 sec_28 and sec_29 published in the federal_register on date fed reg big_number provides guidance concerning when a corporation will be considered to have undergone a change in ownership or control presumed to occur on the date that a majority of the members of the corporation’s board_of directors is replaced during any 12-month_period by directors whose appointment or election is not endorsed by a majority of the members of the corporation’s board_of directors does not transfer power to control directly or indirectly the management and policies of the corporation from any one person or more than one person acting as a group to another person or group establishing that the replacement of the majority of the corporation’s board_of directors does not transfer the power to control directly or indirectly the management or policies of the corporation from any one person or more than one person acting as a group to another person or group preceding months a majority of those nine directors were replaced thus there is a presumption of a change in effective_control of corporation however the proxy contests that elected these directors were brought by two distinct and unrelated groups in year sec_2 and and the replacement of the majority of the members of the bard of directors did not transfer power to control directly or indirectly the management and policies from any one person or more than one person acting as a group to another person or group based on these facts the presumption is rebutted and there is no change in effective_control of corporation rule as follows based solely on the information and representations made by corporation we by year the board_of directors consisted of nine individuals during the the election of the directors at the year meeting and the election of the directors at the year meeting did not constitute a change in the ownership or effective_control of corporation within the meaning of sec_280g plr-155292-03 of the code and consequently corporation has not made a parachute_payment to any disqualified_individual the provisions of sec_280g do no apply to any payments received by the executives of corporation following the election of the year directors and year directors temporary or final regulations pertaining to one or more of the issues addressed this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in this ruling were not adopted for the year in issue therefore this ruling may be modified or revoked by the adoption of the final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_03_1 2003_1_irb_747 or its successor however when the criteria in section dollar_figure of revproc_03_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination letter is being sent to your authorized representative in accordance with the power_of_attorney on file with this office a copy of this the rulings contained in this letter are based upon information and sincerely robert b misner senior technician reviewer office of executive compensation branch_tax exempt and government entities cc tege eb ec cc copy for purposes
